Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment, claims 3-13, 15-18 have been amended. Claim 20 was newly added. Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Adams on 04/20/2022

The application has been amended as follows: 


18. (Currently Amended) A hardware node of a blockchain network, the node configured to perform the method of claim 1.

19. (Currently Amended) A blockchain network having a hardware node according to claim 18.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	performing the task and searching for the solution (S) that determines an answer (Ac) to the task using an intermediate private key (rn0) and the shared public key (pk0) of the group; …
	calculating with the group a verified shared public key (pkv) using the initial shared public key (pk0) and the intermediate private key (rn0) that provided the solution (S);
	constructing a verified secret key share (sv0) by summing the initial private key (s0n) and the intermediate private key (rn0) that provided the solution (S);
	collaborating with all of the other participants, or a threshold number of participants, to construct a verified shared secret key (skv) for the verified shared public key (pkv), using verified secret key shares (sv0), wherein the verified shared secret key (skv) is used as a code to enable the group to operate collectively to unlock or access a resource or stage of a process.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Teranishi et al. (U.S. Patent Application Publication 2019/0116180) teaches secret sharing in a multi-party computation system (note paragraphs [0220] and [0375]).

	Smart (U.S. Patent Application Publication 2012/0002811) teaches a secure multi-party computation system where shares of the final computation are delivered back to the data source (note Fig. 6 and paragraphs [0104]-[0108]).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438